Exhibit 10.5

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (“Amendment”) to Employment Agreement by and among Robert J.
Attea (“Executive”), Life Storage, Inc. (f/k/a Sovran Self Storage, Inc.) (the
“Corporation”) and Life Storage LP (f/k/a Sovran Acquisition Limited
Partnership) (“LSLP”) as amended and restated effective January 1, 2009
(“Agreement”). The Corporation and LSLP, are collectively referred to herein as
the “Company”. Capitalized terms used herein and not specifically defined shall
have the meanings set forth in the Agreement.

WHEREAS, the Executive and the Company entered into an amendment of the
Agreement dated January 19, 2015 whereby Section 5(e) of the Agreement, which
provided for payment of additional Severance Payments to the Executive in the
event that an excise tax under Internal Revenue Code (“Code”) Section 4999 was
imposed on Executive with respect to such Severance Payments, was deleted in its
entirety; and

WHEREAS, the Executive and the Company wish to amend the Agreement further to
provide that Severance Payments payable to the Executive thereunder shall be
reduced if such reduction results in greater after-tax value to the Executive in
avoiding imposition on the Executive of an excise tax under Code Section 4999.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree that new Section 5(e) is added to Section 5 of the Agreement
effective as of the date of execution of this amendment to read as follows:

“(e) Excess Parachute Payment Excise Tax Provisions. In the event it is
determined that severance payments specified in Section 5 would be subject to
the excise tax imposed by Code Section 4999, then the severance payments shall
be reduced to the extent that the payment of unreduced severance payments would
cause the severance payments to constitute excess parachute payments under Code
Section 280G subject to an excise tax under Code Section 4999; provided,
however, that such reduction shall occur only if the Company determines that the
after-tax value to the Executive of the reduced severance payments exceeds the
after-tax value of the unreduced severance payments taking into account all
excise and income taxes to which the Executive would be subject. In the event of
such determination, the Executive shall designate those severance payments that
should be reduced or eliminated so as to avoid having the severance payments be
deemed to constitute excess parachute payments; provided, however, that to the
extent required to comply with Code Section 409A, the reduction or elimination
will be performed in the order in which each dollar of value subject to a right,
payment of benefit reduces the parachute payment to the greatest extent. Except
as otherwise expressly provided herein, all determinations under this
Section 5(e) shall be made at the expense of the Company by a public accounting
firm, consulting firm or tax counsel selected by the Company and subject to the
approval of the Executive, which approval shall not be unreasonably
withheld. Such determination shall be binding upon the Executive and the
Company.”



--------------------------------------------------------------------------------

Dated: February 22, 2017 LIFE STORAGE, INC. By:         /s/ David L. Rogers  
David L. Rogers, Chief Executive Officer

 

LIFE STORAGE LP By:   Life Storage Holdings, Inc., its General Partner By:  
      /s/ David L. Rogers   David L. Rogers, Chief Executive Officer

 

      /s/ Robert J. Attea Robert J. Attea